      Case: 1:19-cv-01484-CAB Doc #: 27 Filed: 11/20/19 1 of 2. PageID #: 154
                                                                             IT IS SO ORDERED.


                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO _____________________________
                                                           s/Christopher A. Boyko
                                 EASTERN DIVISION         CHRISTOPHER     A. BOYKO,
                                                                             U.S. DISTRICT JUDGE
 ROBERT S. CARILLIO,                                                          Dated: 11/20/2019
                                                    Case No. 1:19-cv-01484-CAB
       Plaintiff,
 v.                                                 Honorable Judge Christopher A. Boyko

 MIDLAND CREDIT MANAGEMENT,
 INC., EXPERIAN INFORMATION
 SOLUTIONS, INC., and EQUIFAX
 INFORMATION SERVICES, LLC,

      Defendants.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, ROBERT S.

CARILLIO      and the Defendant MIDLAND CREDIT MANAGEMENT, INC., through their

respective counsel that the above-captioned action is dismissed, with prejudice, pursuant to Federal

Rule of Civil Procedure 41. Each party shall bear its own costs and attorney fees.

Dated: November 14, 2019                              Respectfully Submitted,

ROBERT S. CARILLIO                                    MIDLAND CREDIT MANAGEMENT,
                                                      INC.
/s/ Taxiarchis Hatzidimitriadis                       /s/ Alicia A. Bond-Lewis (with consent)
Taxiarchis Hatzidimitriadis                           Alicia A. Bond- Lewis, Bar No. 0087437
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Dinsmore & Shohl.
2500 S. Highland Avenue, Suite 200                    1900 Chemed Center
Lombard, Illinois 60148                               255 East Fifth Street
Phone: (630) 575-8181                                 Cincinnati, OH 45202
Fax :(630) 575-8188                                   Phone: (513) 9778556
thatz@sulaimanlaw.com                                 Fax: (513) 977-8141
                                                       alicia.bond-lewis@dinsmore.com
     Case: 1:19-cv-01484-CAB Doc #: 27 Filed: 11/20/19 2 of 2. PageID #: 155



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              /s/ Taxiarchis Hatzidimitriadis _____
                                                              Taxiarchis Hatzidimitriadis

